t c memo united_states tax_court mahamud abdi petitioner v commissioner of internal revenue respondent docket no filed date mahamud abdi for himself melissa jane hedtke for respondent memorandum findings_of_fact and opinion morrison judge the respondent the irs issued a notice_of_deficiency to the petitioner mahamud abdi for the tax_year disallowing an earned-income tax_credit eitc of dollar_figure and determining a corresponding income-tax deficiency of dollar_figure this case arises from abdi’s timely petition we have jurisdiction pursuant to sec_6214 the sole issue for decision is whether abdi is entitled to an eitc for the tax_year we hold that he is not findings_of_fact some facts have been stipulated and they are so found abdi resided in minnesota when he filed the petition therefore an appeal of our decision in this case would go to the u s court_of_appeals for the eighth circuit unless the parties stipulate venue in another circuit see sec_7482 and during abdi turned years old was unmarried and resided in apartment pincite londin lane st paul minnesota all section references are to the internal_revenue_code in effect for the year in issue and all rule references are to the tax_court rules_of_practice and procedure unless otherwise indicated the parties executed a pre-trial stipulation that d uring abdi resided in apartment pincite cedar ave s minneapolis minnesota the irs contends that abdi should not be permitted to take the position that he resided anywhere else we have broad discretion to determine when it is appropriate to set_aside a stipulation 994_f2d_1542 11th cir aff’g tcmemo_1991_636 62_tcm_1586 115_tc_135 n we may relieve a party of a stipulation where justice requires rule e a common situation is one where the stipulation is contrary to facts brought out at trial see blohm v commissioner f 2d pincite 66_tc_312 continued abdi timely filed his federal-income-tax return for on this return abdi reported wages of dollar_figure reported gross_income of dollar_figure and claimed an eitc of dollar_figure his filing_status was s ingle abdi claimed both his brother abdikafi ali and his niece i a a sec_3 qualifying children for purposes of the eitc on hi sec_2011 federal-income-tax return during abdi’s brother turned years old and resided in apartment pincite londin lane st paul minnesota with among others abdi during abdi’s niece turned four years old and resided in apartment pincite londin lane st paul minnesota abdi did not reside with his niece at any point during on date the irs issued the notice_of_deficiency to abdi for the tax_year disallowing the eitc and determining a corresponding income- tax_deficiency of dollar_figure continued abdi is a somali refugee with limited english skills who required a translator’s assistance during the trial and he credibly testified that he did not understand the relevant stipulation ie that in stipulating his place of residence the address that he gave was in fact a post office box that he had used as his mailing address for years and that during he lived in apartment pincite londin lane st paul minnesota under the circumstances we relieve abdi of the stipulation in question the court refers to minor children by only their initials see rule a the case was tried in st paul minnesota opinion generally the taxpayer bears the burden of proving by a preponderance_of_the_evidence that the determinations in the notice_of_deficiency are erroneous rule a 290_us_111 in some cases the burden_of_proof with respect to relevant factual issues is imposed on the irs under sec_7491 abdi has not claimed and the record does not suggest that sec_7491 imposes the burden_of_proof on the irs with regard to any factual issue accordingly abdi bears the burden of proving by a preponderance_of_the_evidence that he is entitled to an eitc for the tax_year generally sec_32 allows an eligible_individual an eitc against that individual’s income-tax liability an individual taxpayer who does not file jointly and has earned_income of more than dollar_figure is not entitled to any amount of eitc unless the taxpayer has at least two qualifying children sec_32 j revproc_2011_12 sec_2 2011_2_irb_297 the term earned_income includes wages salaries and other employee compensation to the extent such amounts are includible in gross_income for the taxable_year sec_32 abdi reported that he earned wages of dollar_figure and that these wages are includible in gross_income neither party suggests that the return was wrong in this respect nor does either party suggest that abdi had earned_income from a source other than wages accordingly abdi’s earned_income for purposes of the eitc for was dollar_figure see id his filing_status was s ingle therefore abdi is not entitled to any amount of eitc unless he has at least two qualifying children see sec_32 j revproc_2011_12 sec_2 a taxpayer’s qualifying_child for purposes of the eitc means an individual who is related to the taxpayer including brothers and nieces see sec_152 has the same principal_place_of_abode as the taxpayer for more than one-half of the taxable_year meets certain age requirements and who has not filed a joint_return other than only for a claim of refund with the individual’s spouse under sec_6013 for the taxable_year beginning in the calendar_year in which the taxable_year of the taxpayer begins see sec_32 sec_152 abdi claimed his niece and his brother as his two qualifying children for purposes of the eitc for the tax_year abdi testified that at all times during his niece resided in apartment pincite londin lane st paul minnesota abdi also testified that at all times during he resided in apartment pincite londin lane st paul minnesota according to abdi’s uncontradicted testimony abdi did not share the same principal_place_of_abode with his niece for any part of consequently abdi’s niece is not abdi’s qualifying_child for see sec_152 accordingly abdi has at most one qualifying_child for therefore it is unnecessary for this court to determine whether abdi’s brother was abdi’s qualifying_child for the tax_year abdi did not file jointly his earned_income was dollar_figure and he had less than two qualifying children accordingly abdi is not entitled to an eitc for see sec_32 j revproc_2011_12 sec_2 in reaching our holdings we have considered all arguments made and to the extent not mentioned we conclude that they are moot irrelevant or without merit to reflect the foregoing decision will be entered for respondent
